Appeal Dismissed and Memorandum Opinion filed July 12, 2016.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00096-CV

                   ST. THOMAS HIGH SCHOOL, Appellant

                                          V.

                           M.F.G. AND G.G., Appellees

                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1072160


                  MEMORANDUM                       OPINION

      This is an appeal from a temporary injunction signed on February 3, 2016.
On May 12, 2016, this court issued an opinion in No. 14–16–00114–CV that
requires the trial court to dismiss the underlying suit. This appeal is therefore moot.

      Accordingly, the appeal is ordered dismissed.

                                                     PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown.